PER CURIAM.
John D. Gay (Gay) pro se, on October 2, 1995, filed a motion to compel “the public defender’s office to provide copies of defendant’s criminal files.” The trial judge denied Gay’s motion. Gay’s motion alleges that his former counsel, the public defender, is withholding “parts of his criminal files,” without describing or identifying the materials sought.
We affirm the trial judge. Our affirmance is without prejudice to Gay to file an amended petition within 45 days from the date hereof alleging with specificity the nature and description of the documents and materials sought, sufficient to enable the trial court to entertain the issue on the merits, and for this court to undertake meaningful review in the event review is sought by either party.
AFFIRMED.
ALLEN, WEBSTER and LAWRENCE, JJ., concur.